DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (US 2018/0075681) in view of Fu (US 10,389,982) and Kagnew et al. (US 2019/0333302).


Scalisi et al. teaches at para 0074:
“In some embodiments, the doorbell system may include a camera.  The delivery parcel may include a barcode.  Receiving the delivery parcel identification code may include taking a picture of the barcode, by the camera.  Methods may include analyzing the picture to identify the delivery parcel identification code.  Receiving the delivery parcel identification code may include receiving a second wireless communication from a computing device configured to scan packages.  Methods may include using visual analysis, by the doorbell system, to detect a shape of the delivery parcel, and then notifying a user of the doorbell that the delivery parcel has arrived in response to detecting the shape.  The door may be a garage door.”

Scalisi et al. further teaches at para 0087:
“In several embodiments, a garage door opening system may include a parcel identification detection system, a garage door opener, and a first computer system.  The parcel identification system can be configured to detect a delivery parcel identification code of a delivery parcel.  The garage door opener may be configured to open a garage door.  The first computer system may be configured to receive the delivery parcel identification code detected by the parcel identification detection system, compare the delivery parcel identification code to a first database which may comprise at least one expected delivery identification code, and send a first communication to the garage door opener in response to determining that the delivery parcel identification code is indicative of the delivery parcel being an expected delivery.  The garage door opener can be configured to open the garage door at least partially in response to the first communication.”

Thus there is a motorized entry system (garage door) that operates keylessly. A parcel can be scanned, and through lookup in a database it can be determined that the garage door can be partially opened so that the package can be placed inside. The doorbell with integrated camera that communicates externally to check a barcode and then control the garage door is a smart system that uses external software.

The console device is Scalisi et al.’s doorbell/camera/garage door control system. It communicates across a network to confirm the identity of a package.

	As seen in para 0074 and 0087 above, the data of a package code gets sent to an external software application (system with database) in order to obtain authorization.

The external system that the smart doorbell (console device) communicates with (database-driven package tracking system on Internet) sends a confirmation back to the console, as seen in para 0087: “send a first communication to the garage door opener in response to determining that the delivery parcel identification code is indicative of the delivery parcel being an expected delivery”



Various such notifications are seen at paragraphs 0043, 0172 and 0174 of Scalisi et al.

See para 0088, wherein Scalisi et al. uses a camera to make sure the garage door area is clear before closing it after a package has been delivered.

Notifications of delivery completion are seen for example at para 0065, 0066 and 0079. 

Regarding the limitation, “actuating, by the console device (10), the garage door unit (200) to permit limited entry for the package to be delivered, the limited entry comprising partially opening a garage door of the garage door control system to allow only the package to pass under the garage door”, Scalisi shows this exactly at para 0088:

“The garage door opener can be configured to open the garage door less than 20 percent at least partially in response to the first communication to enable an entity that delivers the delivery parcel to push the delivery parcel under the partially open garage door. The garage door opener can be configured to open the garage door less than fully. The garage door may be configured to open an amount at least partially based on a size of the delivery parcel, in response to the first communication, to enable an entity that delivers the delivery parcel to push the delivery parcel under the garage door. The garage door opener may be configured to close the garage door in response to a predetermined amount of time passing.”

Regarding the limitations,
“wherein the console device (10) is operatively connected to the garage door unit (200) by a WiFi connection, wherein, if a WiFi connection is unavailable, the console device (10) is operatively connected to the garage door unit (200) by an RF connection; and wherein the garage door unit (200) comprises a storage component for storing data, wherein, if a WiFi connection is unavailable, the console device (10) transmits data to the garage door unit (200) by the RF connection to be stored in the storage component, wherein, if a WiFi connection is available, all data stored in the storage component is synced to the external software application”

Scalisi makes clear (para 0247 and 0248) that Wifi, Blue Tooth and RF communications with the door console system are all interchangeably usable, based on what works, has sufficient signal strength, and is available in a particular configuration.

Scalisi et al. teaches at para 0088:
“The garage door opener may be configured to close the garage door in response to a predetermined amount of time passing.”

Figures 1 and 4 notably describe many components of the console device. Very notably, the console device can also have a screen (para 0127) so that the delivery person can see the homeowner or resident. Also notably, the console device can have a PIN pad. Other elements are shown in the figures or are clearly inherent.

Regarding obstruction sensing and waiting for an obstruction to clear before closing the door, Scalisi clearly has this at paragraph 0088:
“The garage door opening system may include a camera and a second computer system configured to analyze a picture taken by the camera to determine that the entity has left at least a portion of a field of view of the camera. The garage door opener may be configured to close the garage door in response to the second computer system determining that the entity has left.”

Regarding receiving and storing a local copy of the package ID, the instant claims differ from Scalisi et al. although the principle of checking a code on a package to decide whether to open the door is still present. In Scalisi et al., the system sends a detected code to a remote system and receives a reply of authorization while in the claims, the local console devices receives the code of expected packages and then checks the scanned code locally.

Fu et al. is a highly similar door scanning and control system which remedies this deficiency of Scalisi et al. In particular, Fu et al. teaches (column 32, lines 25-40):
“The video processor 106 may be configured to scan the tracking number 602.  For example, the image quality of the capture device 102b' may be high enough to enable the video processor 106 to read various tracking numbers (e.g., bar codes, numbers, QR codes, etc.).  The video processor 106 may read and/or decipher the tracking number 602 using optical character recognition and/or object detection.  In some embodiments, the wireless communication device 108 may be configured to send a notification using the companion application 160 to indicate that the package 180 with the tracking number 602 read by the video processor 106 has been delivered.  In some embodiments, the user 62 may use the companion application 160 to store particular tracking numbers of expected packages, and the video processor 106 may compare the detected tracking number 602 against the stored tracking numbers.”

The video processor 106 that “may compare the detected tracking number 602 against the stored tracking numbers” is located on the local console device at the door. This means that package tracking numbers are stored locally on the doorbell device itself so that the comparison can be made on that device.

In view of the teachings of Fu et al., it would have been obvious to first download tracking numbers onto the smart console device and then perform the comparison locally as per the claims in order to achieve a rapid response that does involve the delays and potential connectivity  problems of real-time remote server communications.

Fu et al. was employed above to teach that tracking data could be communicated to the doorbell device for local checking of a tracking number for a package. 
After completion of the delivery, it would have been obvious at the time of the invention to delete such numbers so that they could not be reused, and to free memory space.

Lacking in Scalisi is a teaching that a delivery code is sent directly to the smart door device by a plurality of shopping sites. 
Kagnew et al. teaches exactly this:

Kagnew et al. (US 2019/0333302) teaches at para 0013:
“This system includes a secure box or receptacle that remains folded on itself and attached to the door from the inside of the house.  When a package is ordered, a random barcode or signal is generated and is placed on the package along with the delivery address during the online ordering process.  At the same time the barcode or signal information is transmitted to the smart safe door through the internet.  The delivery person will present the barcode or signal which is attached to the package to the bar code o signal reader that is located on the outside of the smart safe door.  Upon a match between the barcode or signal presented and the signal transmitted to the SSD from the vendor, an outer layer of the door slides open and the inner part of the door (also known as the smart access apparatus) folds to create a box in which a package is placed.  Alternatively, upon a match between the barcode or signal presented and the signal transmitted to the SSD from the vendor the SSD opens towards the inside of the residence (through the door or garage door).  The current invention involves a smart door controller (SDC) integrated on the inside part of a door and uses a barcode scanner visible from the outside of the door to open a window box for the package to be placed in.”

Thus the vendor sends barcode directly to the smart door over the network and also places this information on the package. 

What is the vendor? Para 0040 explains thus:
“eCommerce Providers--These are product vendors that sell products to online shoppers (These transactions can be B2B or B2C).  Example of eCommerce providers include Amazon, Walmart, Target, Macys, Home Depot, etc.”

Thus from these two paragraphs it is clear that the online shopping site can directly send a barcode to a smart door device which can then compare this against a code it scans from a package.

In view of Kagnew et al.’s teachings, it would have been obvious to one of ordinary skill at the time of the invention that Scalisi could receive a code directly from the vendor (i.e. Amazon, Walmart, Target, Macys, Home Depot) for a simpler communication and verification pathway that has fewer linkages which has the benefits of (1) easier/simpler design and (2) lower chance of failed communications (since there are fewer steps).

Re claim 2: As discussed, a variety of communications types are available in Scalisi including WiFi, RF and Bluetooth.

Re claim 3: In Fu et al. above, the data can particularly be a tracking number.

Re claim 4:
Scalisi et al. teaches at para 0088:
“The garage door opener may be configured to close the garage door in response to a predetermined amount of time passing.”

One minute is an obvious and reasonable amount of time for a delivery worker to place the package upon verification.

Re claim 5:
	In Scalisi and other references it is clear that the smart doorbell/camera/door opener system is a single system. This means that there doesn’t need to be another controlling device.

Re claim 6:
	Scalisi discusses extensively that a digital key can be employed to open the door (see paragraphs 0022 to 0034).


Re claims 7-18:
These claim limitations have generally been discussed above, and are addressed by a combination of Scalisi, Fu and Kagnew as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876